Exhibit 10.41 to 2010 10-K

TIME-BASED RESTRICTED STOCK UNIT AWARD

UNDER THE PROVISIONS OF

THE CONVERGYS CORPORATION

2008 LONG TERM INCENTIVE PLAN, AS AMENDED

Pursuant to the provisions of the Convergys Corporation 2008 Long Term Incentive
Plan, as amended (the “Plan”), the Compensation and Benefits Committee of the
Board of Directors of Convergys Corporation (the “Compensation Committee”) has
granted you a time-based restricted stock unit award, on and subject to the
terms of the Plan and your agreement to the following terms, conditions and
restrictions.

1. Delivery of Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, Convergys Corporation (the “Company”)
shall deliver to you 50% of the number of common shares, without par value, of
Convergys Corporation (the “Shares”) indicated on your Notice of Time-Based
Restricted Stock Unit Award form (“Notice of Award”) 30 days following the First
Vest Date indicated on your Notice of Award (the “First Vest Date”) and 50% of
the number of Shares indicated on your Notice of Award 30 days following the
Second Vest Date indicated on your Notice of Award (the “Second Vest Date”).

 

  2. Forfeiture of Award.

 

  a. Your right to receive any Shares that are the subject of this award shall
be forfeited automatically and without further notice if you cease to be an
employee of the Company and its affiliates prior to the First Vest Date for any
reason other than death, disability, or involuntary termination without cause:
and your right to receive 50% of the Shares that are the subject of this award
shall be forfeited automatically and without further notice if you cease to an
employee of the Company and its affiliates prior to the Second Vest Date for any
reason other death, disability, or involuntary termination without cause. For
purposes of this Agreement:

 

  (i) “disability” has the same meaning as in the Company’s long-term disability
plan; and

 

  (ii) “cause” means a determination by the Company that you have been involved
in fraud, misappropriation, embezzlement, commission of a crime or an act of
moral turpitude, or have violated the Code of Business Conduct, recklessly or
willfully injured an employee, company property, business, or reputation, or
have acted recklessly in the performance of your duties.

 

  b.

If the Company determines that you engaged in any Detrimental Activity during
your employment with Convergys Corporation or during the two-year period
following the termination of such employment for any reason, (i) to the extent
all or some of the Shares subject to this award have not yet been delivered,
your right to receive such Shares shall be forfeited and (ii) to the extent that
Shares have been delivered to you pursuant to this award, the Company, in its
sole discretion, may require you to pay back to it an amount equal to the income
recognized for federal income tax purposes, as reflected on form W-2, by reason
of the issuance of such Shares to you, provided that such Shares were delivered
within the six-month period immediately preceding the termination of your
employment or following your termination.



--------------------------------------------------------------------------------

 

For purposes of this Section 2b, “Detrimental Activity” shall include:
(1) disclosing proprietary, confidential or trade secret information;
(2) becoming involved in any business activity in competition with Convergys
Corporation in the geographical area where Convergys Corporation is engaged in
such business activity; (3) interfering with Convergys Corporation’s
relationships with any person or entity or attempting to divert or change any
such relationship to the detriment of Convergys Corporation or the benefit of
any other person or entity; (4) failing to disclose and assign to Convergys
Corporation any ideas, inventions, discoveries and other developments conceived
by you during your employment, whether or not during working hours, which are
within the scope of or related to Convergys Corporation’s existing or planned
business activities; (5) disparaging or acting in any manner which may damage
the business of Convergys Corporation or which would adversely affect the
goodwill, reputation or business relationships of Convergys Corporation;
(6) inducing any employee of Convergys Corporation to terminate his or her
employment relationship with Convergys Corporation; taking or retaining without
authorization any property of Convergys; or, (7) intentionally or fraudulently
providing any inaccurate information causing any financial reports of Convergys
Corporation to have to be restated or reported. Corporation Convergys
Corporation shall be entitled to set-off against any payment called for under
this paragraph any amount otherwise owed to you by the Company, provided that
such set-off may only be made at the time the amount otherwise owed to you would
normally be paid to you. Nothing in this Section is intended to supersede or
otherwise affect any Non-Disclosure and Non-Competition agreement or other
employment-related agreement between you and Convergys Corporation. References
to Convergys Corporation in this paragraph shall include all direct and indirect
subsidiaries of Convergys Corporation.

3. Death, Disability, and Involuntary Termination Without Cause. If you cease to
be an employee of the Company and its affiliates due to (I) death, (II)
disability, or (III) involuntary termination without cause (except as may be
otherwise provided under the terms of an employment agreement), then the number
of Shares that are covered by this award shall be automatically reduced to a
number of Shares (the “Adjusted Shares”) that bears the same ratio to the total
number of Shares covered by the award as the number of full calendar months from
the first day of the calendar year in which the award was granted through the
date of termination of employment bears to 36. The remaining Shares shall be
forfeited automatically and without further notice as of the date of your
termination of employment. The number of Adjusted Shares covered by this award
will be delivered 30 days following your termination.

4 Change in Control.

In the event of a Change in Control, if you are then an employee of the Company
and its affiliates, you will not be entitled to the number of Shares covered by
this award that have not then vested (and such Shares will be cancelled) and, in
lieu of such Shares, you will be entitled to cash in an amount equal to the
result of multiplying the number of such nonvested Shares by the average of the
opening and closing prices of the Shares on the New York Stock Exchange on the
trading day immediately preceding the date of the Change in Control (the “Dollar



--------------------------------------------------------------------------------

Amount”). The Dollar Amount shall be paid to you or forfeited as follows
(rounded to the nearest dollar on each payment date): One-half of the Dollar
Amount shall be paid at the earlier of six months after the date of the Change
in Control or on the First Vest Date if you are an employee of the Company and
its affiliates (or any successor thereto) on such payment date, and the other
one-half shall be paid at the earlier of 12 months after the date of the Change
in Control or on the Second Vest Date, if you are an employee of the Company and
its affiliates (or any successor thereto) on such payment date.

 

  a. Notwithstanding the foregoing, if you cease to be an employee of the
Company and its affiliates (or any successor thereto) by reason of your death,
disability, involuntary termination by the Company or its affiliates (or any
successor thereto) without Good Cause, or termination of employment by you with
Good Reason, then any portion of the Dollar Amount that has not been paid shall
be paid within ten (10) business days after you so cease to be an employee. For
purposes of this Agreement:

 

  i. “Good Cause” means your conviction of, or plea of nolo contendere to, a
felony or misdemeanor involving moral turpitude; your willful misconduct
resulting in material harm to the Company and its affiliates (or any successor
thereto); your willful breach of your duties or responsibilities; or your fraud,
embezzlement, theft or dishonesty against the Company or any of its affiliates
(or any successor thereto), resulting in material harm to the Company and its
affiliates (or any successors thereto);

 

  ii. “Good Reason” means actions taken by the Company resulting in a material
negative change in the employment relationship. For these purposes, a “material
negative change in the employment relationship” shall include:

 

  1. your assignment to any duties materially inconsistent with your position
(including titles and reporting requirements), authority, duties or
responsibilities as in effect immediately prior to a Change in Control or as
subsequently enhanced, or any other material diminution in such position,
authority, duties or responsibilities (whether or not occurring solely as a
result of the Company’s ceasing to be a publicly traded entity);

 

  2. any material reduction in your annual base salary, short-term incentive
opportunities or long-term incentive opportunities from those in effect
immediately prior to a Change in Control;

 

  3. any material reduction in your aggregate employee benefits from those in
effect immediately prior to a Change in Control;

 

  4. the relocation of your principal location of employment by more than 50
miles; or

 

  5. any failure by the Company to cause a successor to assume this Agreement.
In order to invoke a termination for Good Reason, you shall provide written
notice to the Company of the existence of one or more of the conditions
described in clauses (1) through (5) within 90 days following the initial



--------------------------------------------------------------------------------

 

existence of such condition or conditions, and the Company shall have 30 days
following receipt of such written notice (the “Cure Period”) during which it may
remedy the condition. In the event that the Company fails to remedy the
condition constituting Good Reason during the Cure Period, you must terminate
employment, if at all, within two years following the initial existence of such
condition or conditions in order to terminate employment for Good Reason. Your
mental or physical incapacity following the occurrence of an event described
above in clauses (1) through (5) shall not affect your ability to terminate
employment for Good Reason.

5 Rights as a Shareholder. You shall not have any rights as a shareholder of the
Company with respect to any Shares that may be deliverable hereunder unless and
until such Shares have been delivered to you.

4. Transferability. Your right to receive the Shares shall not be transferable
nor assignable by you other than by will or by the laws of descent and
distribution.

5. Tax Withholding. In connection with the delivery of Shares to you, the
Company will withhold or cause to be withheld from your salary payments or other
sources such amounts of tax at such times as may be required by law to be
withheld with respect to the Shares, provided that if your salary or such other
sources are not sufficient for such purpose, you shall remit to the Company, on
request, the amount required for such withholding taxes. In the alternative, you
may elect, in accordance with applicable rules and procedures, to surrender your
right to receive the number of Shares necessary to cover the required tax
withholding obligation. In the event you have not made an election five days
prior to the scheduled delivery date, you shall be considered to have elected
that the Company withhold the number of Shares necessary to cover the required
tax withholding obligation.

7. No Employment Contract. Nothing contained in this Agreement shall confer upon
you any right with respect to continuance of employment by the Company or any
subsidiary, nor limit or affect in any manner the right of the Company or any
subsidiary to terminate your employment or adjust your compensation.

8. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Shares shall not be
delivered if the delivery thereof would result in a violation of any such law.
This award is designed to be exempt from the provisions of Section 409A of the
Code as a short term deferral. This award shall be construed, administered, and
governed in a manner that effects such intent, provided that the Company does
not represent or guarantee that any particular federal or state income, estate,
payroll, or other tax consequences will occur because of this award and the
compensation provided hereunder. In the event that any other agreement serves to
modify this award in a manner that causes the award to not be exempt from
Section 409A as a short term deferral, any issuance of Stock to a “specified
employee” within the meaning of Treas. Reg. 1 .409A-1(i) (or any successor
thereto) on account of termination of employment shall be made six months after
the date of termination, and termination of employment shall not be considered
to occur until there is a termination of employment within the meaning of
Treasury Regulation Section 1.409(h)(1)(ii), where the Employee’s services
permanently decrease to less than 50% of the average level of services performed
over the preceding 36 month period.

9. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no



--------------------------------------------------------------------------------

amendment shall adversely affect your rights under this Agreement without your
consent. Notwithstanding the forgoing, to the extent necessary to preserve the
Company’s federal tax deduction that would otherwise be denied due to
Section 162(m) of the Internal Revenue Code (applicable only to certain top
senior executives), the Company may elect (without your consent) to delay
delivery of your award shares until 30 days following your termination of
employment. If the Company so elects to delay payment, all other deferred
compensation payments for the year that would be nondeductible under 162(m) will
also be delayed to avoid negative tax consequences to you.

10. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

11. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of this award.

12. Successors and Assigns. Without limiting Section 5 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.

13. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.